(Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Manhattan double angle evaporation technique, and wherein the ion milling is performed at a glancing angle” of claims 8 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et. Al. (Osman, Amr. "Reliability and reproducibility of Josephson junction fabrication-Steps towards an optimized process." (2019), hereinafter Osman) and further in view of Aoyanagi et. Al. (US 20040056335 A1 hereinafter Aoyanagi).

Regarding claim 1, Osman teaches in Figs. 2.4, and 3.5 with associated text a method, comprising: forming a tunnel barrier (oxide barrier page 25, Layer 2: JJ, lines 5-6) of a Josephson junction on a substrate during a shadow evaporation process (page 17, Cross-type Technique, line 1, the method used later is as angled deposition so that material is only deposited outside of a shadow page 17, Cross-type Technique, lines 5-13), wherein the tunnel barrier is sandwiched between two superconductors (the tunnel barrier layer is formed by oxidizing the bottom electrode before forming the top electrode to form a josephson junction (Fig. 3.5; page 25, Layer 2: JJ, lines 2-8) so that it is between the bottom and top electrode).  
	Osman does not specify etching an exposed portion of the tunnel barrier during the shadow evaporation process, however Osman does disclose etching an oxide layer that could include the barrier layer during the shadow evaporation process to provide electrical connections (ion milling page 25, Layer 3: Patch Layer, lines 2-4 the ion milling process is part of forming the Josephson device and therefore interpreted to be part or the shadow evaporation process).
	Aoyanagi teaches in Figs. 2(b)-2(c) with associated text an etching process similar to that of Osman comprising etching an exposed portion of a tunnel barrier 5 (paragraph [0051]) so that by etching the tunnel barrier of  Osman as taught by Aoyanagi during the etching process of Osman the method would comprise etching an exposed portion of the tunnel barrier during the shadow evaporation process.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to etching the tunnel barrier of  Osman as taught by Aoyanagi during the etching process of Osman because according to Aoyanagi doing so is suitable in forming a contact hole 7b for the lower electrode and a contact hole 7a for the upper electrode (Aoyanagi paragraph [0051]) and so would be suitable for making electrical connections in the method of Osman. 

Regarding claim 2, Osman teaches the shadow evaporation process comprises: patterning a resist stack onto the substrate (Fig. 2.4 page 17, Cross-type Technique, line, 9-11), wherein the etching the exposed portion of the tunnel barrier (portion used to contact patch Figure 3.5) leaves a protected portion (portion unexposed Figure 3.5) of the tunnel barrier within a shadow of the resist stack (the protected portion would be in a shadow at least at some angles of the evaporation process).  

Regarding claim 3, Osman in view of Aoyanagi teaches the method of claim 2.
	Osman does not specify the resist stack includes a suspended resist bridge, and wherein the protected portion of the tunnel barrier is beneath the suspended resist bridge.
	Osman discloses in Fig. 2.1 with associated text a method for forming a Josephson junction, similar to that of the embodiment of Fig. 2.4 and 3.5, wherein a resist stack includes a suspended resist bridge (page 14, Dolan bridge, lines 1-2), and wherein a protected portion of the tunnel barrier (oxide layer at junction (Fig. 2.1, page 14, Dolan bridge, lines 4-6)) is beneath the suspended resist bridge so that by using the method of 2.1 for forming the Josephson junctions in the method of Fig. 3.5 the method would comprise a resist stack that includes a suspended resist bridge, and wherein a protected portion of the tunnel barrier is beneath the suspended resist bridge
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that taught in Fig. 2.1 for forming Josephson junctions in the method of Fig. 3.5 because according to Osman the Dolan bridge beautifully manages to create the Josephson junction, using only one lithography run. It also provides access to each junction electrode (page 14, Dolan bridge, lines 12-13).

Regarding claim 5, Osman teaches the etching the exposed portion of the tunnel barrier employs ion milling (ion milling page 25, Layer 3: Patch Layer, lines 2-4).  

Regarding claim 6, Osman teaches a duration of the oxidizing the surface of the first superconducting material is based on a duration of the ion milling (the ion milling is used to expose a surface of the oxidized layer (ion milling page 25, Layer 3: Patch Layer, lines 2-4) and therefore the duration of the ion milling would be based at least in part on the duration of the oxidizing).  

	Regarding claims 7 and 15, Osman in view of Aoyanagi teaches the method of claim 5 wherein the ion milling is performed in a top-down direction (ion milling (page 25, Layer 3: Patch Layer) would necessarily be performed from a top ion source of the substrate)
	Osman does not specify the shadow evaporation process is a Dolan double angle evaporation technique.
	Osman discloses in Fig. 2.1 with associated text a method for forming a Josephson junction, similar to that of the embodiment of Fig. 2.4 and 3.5, wherein the shadow evaporation process is a Dolan double angle evaporation technique (page 14, Dolan bridge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that taught in Fig. 2.1 for forming Josephson junctions in the method of Fig. 3.5 because according to Osman the Dolan bridge beautifully manages to create the Josephson junction, using only one lithography run. It also provides access to each junction electrode (page 14, Dolan bridge, lines 12-13).

Regarding claim 8 and 16, Osman teaches the shadow evaporation process is a Manhattan double angle evaporation technique, and wherein the ion milling is performed at a glancing angle (process involves trenches at a 90 degrees (page 17, Cross-type Technique, lines 9-13) and is therefore interpreted to be a Manhattan double angle evaporation technique).  

Regarding claim 9, Osman in view of Aoyanagi teaches a method, comprising: patterning a bi-layer resist stack (Fig. 2.4 page 17, Cross-type Technique, line, 9-11 and 29-30) on a substrate; 
forming a junction barrier layer (oxide barrier page 25, Layer 2: JJ, lines 5-6) on a first superconductor on the substrate during a shadow evaporation technique (page 17, Cross-type Technique, line 1; the method uses angled deposition so that material in only deposited outside of a shadow lines 9-13); and 
	Osman does not specify directionally etching a first portion of the junction barrier layer during the shadow evaporation technique, the first portion being outside of a shadow cast by the bi-layer resist stack, however Osman does disclose directionally etching (ion milling page 25, Layer 3: Patch Layer, lines 2-4) a first portion of an oxide layer that could include the barrier layer during the shadow evaporation technique, the first portion being outside of a shadow cast by the bi-layer resist stack to provide electrical connections (ion milling page 25, Layer 3: Patch Layer, lines 2-4 the ion milling process is part of forming the Josephson device and therefore interpreted to be part or the shadow evaporation process).
	Aoyanagi teaches in Figs. 2(b)-2(c) with associated text an etching process similar to that of Osman comprising etching an exposed portion of a tunnel barrier 5 (paragraph [0051]) so that by etching the tunnel barrier of  Osman as taught by Aoyanagi during the etching process of Osman the method would comprise etching an exposed portion of the tunnel barrier during the shadow evaporation process.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to etching the tunnel barrier of  Osman as taught by Aoyanagi during the etching process of Osman because according to Aoyanagi doing so is suitable in forming a contact hole 7b for the lower electrode and a contact hole 7a for the upper electrode (Aoyanagi paragraph [0051]) and so would be suitable for making electrical connections in the method of Osman.  

Regarding claim 10, Osman teaches the directionally etching the first portion of the junction barrier layer causes a second portion of the junction barrier layer to remain on the first superconductor, the second portion being inside the shadow cast by the bi-layer resist stack (the second portion would be in a shadow at least at some angles of the evaporation process).  

	Regarding claim 11, Osman in view of Aoyanagi teaches the method of claim 10.
	Osman does not specify the bi-layer resist stack includes a bridge, and wherein the second portion of the junction barrier layer lies beneath the bridge.
	Osman discloses in Fig. 2.1 with associated text a method for forming a Josephson junction, similar to that of the embodiment of Fig. 2.4 and 3.5, wherein a bi-layer resist stack includes a bridge (Fig. 2.1, page 14, Dolan bridge, lines 1-2), and wherein a second portion of the junction barrier layer lies beneath the bridge (oxide layer at junction (Fig. 2.1, page 14, Dolan bridge, lines 4-6)) so that by using the method of 2.1 for forming the Josephson junctions in the method of Fig. 3.5 the method would comprise a bi-layer resist stack that includes a bridge, and wherein the second portion of the junction barrier layer lies beneath the bridge.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a method similar to that taught in Fig. 2.1 for forming Josephson junctions in the method of Fig. 3.5 because according to Osman the Dolan bridge beautifully manages to create the Josephson junction, using only one lithography run. It also provides access to each junction electrode (page 14, Dolan bridge, lines 12-13).

Regarding claim 13, Osman teaches the directionally etching the first portion of the junction barrier layer employs ion milling (ion milling page 25, Layer 3: Patch Layer, lines 2-4).  

Regarding claim 14, Osman teaches a duration of the oxidizing the surface of the first superconductor is based on a duration of the ion milling (the ion milling is used to expose a surface of the oxidized layer (ion milling page 25, Layer 3: Patch Layer, lines 2-4) and therefore the duration of the ion milling would be based at least in part on the duration of the oxidizing).  

Response to Arguments

Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. Regarding the arguments on pages 6-7, Fig. 9 for example, shows a method utilizing a suspended resist bridge 508 to as a mask to selectively deposit a second semiconducting layer 908 so that the suspended resist bridge is necessary in carrying out the method shown in Figs. 3-10 to form a Josephson Junction, however as described in the specification and as is known in the art the Manhattan double angle evaporation technique is a bridgeless technique so that the figures do not show how the methods claimed in claims 8 and 16 are carried out, furthermore the angles and resist structure described for the various evaporation and etching steps of the Manhattan double angle evaporation technique are signifigantly different than in the method shown in Figs. 3-10 so that the Figs. do not adequately shown the methods of claims 8 and 16.
Regarding the arguments on page 8, Osman teaches the tunnel barrier is sandwiched between two superconductors (the tunnel barrier layer is formed by oxidizing the bottom electrode before forming the top electrode to form a josephson junction (Fig. 3.5; page 25, Layer 2: JJ, lines 2-8) so that it is between the bottom and top electrode). Although Osman does not specifically teach that this barrier layer is etched through in an etching process (ion milling page 25, Layer 3: Patch Layer, lines 2-4 the ion milling process is part of forming the Josephson device and therefore interpreted to be part or the shadow evaporation process). Aoyanagi teaches an etching process similar to that of Osman comprising etching an exposed portion of a tunnel barrier 5 (paragraph [0051]) and is thus relied upon to teach etching an exposed portion of a tunnel barrier of Osman.


Allowable Subject Matter

Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 4, the prior art of record, alone or in combination does not disclose, teach or fairly suggest the etching the exposed portion of the tunnel barrier leaves a protected portion of the tunnel barrier within a shadow of the resist stack the etching the exposed portion of the tunnel barrier occurs after the oxidizing the surface of the first superconducting material and before the depositing the second superconducting material in combination with the rest of the limitations of the claim.

The following is a statement of reasons for the indication of allowable subject matter:  After completing a thorough search of dependent claim 4, the prior art of record, alone or in combination does not disclose, teach or fairly suggest the directionally etching the first portion of the junction barrier layer causes a second portion of the junction barrier layer to remain on the first superconductor, the second portion being inside the shadow cast by the bi-layer resist stack the directionally etching the first portion of the junction barrier layer occurs after the oxidizing the surface of the first superconductor and before the evaporating the second superconductor in combination with the rest of the limitations of the claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burkett et. Al. (US 20210336121 A1) teaches in Figs. 2-3D with associated text a method relevant to the claims comprising an etching step (paragraph [0063]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897